[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: MOTION TO STRIKE (#101)
Practice Book § 10-42(b) requires that "[a]ny adverse party who objects to [a motion to strike] shall . . . file and serve . . . a memorandum of law." (Emphasis added.) "[T]he filing of a memorandum in opposition to a motion to strike is mandatory and the failure to file such may . . . serve as a ground for granting a motion to strike." Olshefski v. Stenner, Superior Court, judicial district of Hartford-New Britain at Hartford, Docket No. 351899 (September 27, 1990, 2 Conn. L. Rptr. 477, 478, Clark, J.).
The plaintiff failed to file a memorandum in opposition to the instant motion. Accordingly the Motion to Strike (#101) is hereby ordered granted.
ELAINE GORDON, JUDGE